UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                      No. 16-2422


DANIEL J. WILLIS,

           Petitioner - Appellant,

            v.

TOWN OF TRENTON, NORTH CAROLINA; DAN WOOTEN, Individually and
as Leading Attorney; CAROL M. HOOD, Individually and as Personal
Representative; SHERI M. DAVENPORT, Individually and a Former Town
Counsel; JAMES R. FRANCK, Individually and a Former Town Tree Expert;
ANN BROCK, Individually and as Former Town Council Member; CLAIRE
LYNN BROCK, Individually, as Attorney and as Magistrate of Jones County;
CHARLES HENDERSON, Individually and as Former Town Counsel as Jones
County Clerk of Court; JOFFREE T. LEGGETT, Individually and as Town Mayor
(Deceased); CHARLES C. JONES, JR., Individually and as Member of Town
Council; EDWARD EUBANKS, Individually and Member of Town Council
(Deceased); C. GLENN SPIVEY, Individually and as Town Clerk,

           Respondents - Appellees.



                                      No. 16-2423


DANIEL J. WILLIS,

           Plaintiff - Appellant,

            v.

CHRISTOPHER C. HENDERSON, Clerk of Court, Jones County North Carolina;
TOWN OF TRENTON; SYLVIA A. WILLIS, Mayor; ALBERT RIGGS, Town
Council Member; CHARLES JONES, JR., Town Council Member; WILLARD
LEWIS, Town Council Member; GLENN SPIVEY, Clerk; NORTH CAROLINA
DEPARTMENT OF TRANSPORTATION; LYNDO TIPPETT, Secretary, North
Carolina Department of Transportation, it agents and employees; DANIEL
DEVANE; MARVIN BLOUNT, III; PAUL L. JONES, Superior Court Judge,
Judicial District 8A; W. PARSONS, Superior Court Judge, Judicial District 4A,

            Defendants - Appellees.



                                       No. 16-2424


DANIEL J. WILLIS,

            Petitioner - Appellant,

            v.

JONES COUNTY BOARD OF EDUCATION; TOWN OF TRENTON, NORTH
CAROLINA,

            Respondents - Appellees.



                                       No. 16-2425


DANIEL J. WILLIS,

            Petitioner - Appellant,

            v.

TYNDALL LEWIS,

            Respondent - Appellee.




                                           2
                                      No. 16-2426


DANIEL J. WILLIS,

           Petitioner - Appellant,

           v.

MICHAEL T. BRACY, Superintendent, Jones County Schools; BRENDA
REECE; JONES COUNTY COMMISSIONERS,

           Respondents - Appellees.



                                      No. 16-2427


In re: DANIEL J. WILLIS,

           Petitioner.



                                      No. 16-2428


DANIEL J. WILLIS,

           Petitioner - Appellant,

           v.

TOWN OF TRENTON, and its Council Members, and/or their Successors;
GLENN SPIVEY, Town Clerk and /or their Successor; SHERI M. DAVENPORT,

           Respondents - Appellees.




                                          3
Appeals from the United States District Court for the Eastern District of North Carolina,
at Greenville. Malcolm J. Howard, Senior District Judge. (4:16-mc-00001-H; 4:16-mc-
00002-H; 4:16-mc-00004-H; 4:16-mc-00005-H; 4:16-mc-00006-H; 4:15-mc-00007-H;
4:15-mc-00005-H)


Submitted: April 25, 2017                                         Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            4
PER CURIAM:

      Daniel Johnson Willis appeals the district court’s orders denying his motion for

leave to file several civil actions. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Willis v. Town

of Trenton, NC, Nos. 4:16-mc-00001-H; 4:16-mc-00002-H; 4:16-mc-00004-H;

4:16-mc-00005-H; 4:16-mc-00006-H; 4:15-mc-00007-H; 4:15-mc-00005-H (E.D.N.C.

Dec. 7, 2016). We grant leave to proceed in forma pauperis. We deny Willis’s petition

for writ of mandamus. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            5